Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 31, 2021

The Court of Appeals hereby passes the following order:

A21D0250. DONALD E. PATTERSON v. TAMMIE E. PATTERSON.

        On March 12, 2021, Donald E. Patterson (the “Husband”) filed this application
for discretionary appeal, seeking review of the trial court’s award of alimony to his
former wife, Tammie E. Patterson (the “Wife”). Upon consideration, the application
is hereby DENIED.
        The Wife’s “Motion to Allow Filing of Out-of-Time Response” is DENIED as
moot.
        In addition, the Wife’s “Motion for Attorney’s Fees,” which was incorporated
into her filed Response, is DENIED. See Court of Appeals Rule 41 (b) (providing that
“[n]o motions . . . shall be filed in the body of briefs, applications, or responses to
applications”); Harden v. Young, 268 Ga. App. 619, 620 (606 SE2d 6) (2004)
(denying consideration of motion seeking frivolous appeal sanctions because it was
improperly filed in violation of Rule 41 (b)).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/31/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.